DETAILED ACTION
This office action is in response to the amendments filed on October 15, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0035158) in the view of Lin (US 2012/0292738).
With respect to Claim 1, Chang shows (Fig. 2D) most aspects of the current invention including a semiconductor device, comprising:
an integrated circuit (100) comprising an active surface; 
a first metallization (120) coupled to an active surface of the integrated circuit
a first semiconductor substrate (124) attached to the integrated circuit with the first metallization
a second metallization (120) coupled to the first semiconductor substrate
a second semiconductor substrate (110) attached to the first semiconductor substrate with the second metallization, wherein the second semiconductor substrate (110) comprises a second type of passive devices (112) in the second semiconductor substrate
Chang does not explicitly show a first set of passive devices in the first semiconductor substrate, at least some of the passive devices of the first type are in contact with at least some of the first metallization, wherein the first type of passive devices and the second type of passive devices being different types of passive devices.
On the other hand, Lin shows (Fig. 3a-3e) a semiconductor device, comprising an integrated circuit comprising an active surface, a second semiconductor substrate (104) comprising a second set of passive devices (see par 45 and 51) in the second semiconductor substrate, at least some of the passive devices of the first type are in contact with a first metallization (106), a first semiconductor substrate (132) attached to the second semiconductor substrate with a first metallization (130a, 130f, 130g), wherein the first semiconductor substrate comprises a first type of passive devices (130b-130e) in the first semiconductor, wherein the first type of passive devices and the second type of passive devices being different types of passive devices (par 51). Lin teaches doing so to provide the electrical characteristics needed for high frequency applications, such as resonators, high-pass 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a first set of passive devices in the first semiconductor substrate, at least some of the passive devices of the first type are in contact with at least some of the first metallization, wherein the first type of passive devices and the second type of passive devices being different types of passive devices in the device of Chang to provide the electrical characteristics needed for high frequency applications, such as resonators, high-pass filters, low-pass filters, band-pass filters, symmetric Hi-Q resonant transformers, matching networks, and tuning capacitors (par 53).
With respect to Claim 2, Lin shows (Fig. 3a-3e) wherein the first set of passive devices may comprise inductors and the second set of passive devices may comprise capacitors.
With respect to Claim 3, Lin shows (Fig. 3a-3e) wherein the passive devices of the first type and the passive devices of the second type are connected to the integrated circuit to provide voltage regulation for the integrated circuit (par 22).
With respect to Claim 4, Lin shows (Fig. 3a-3e) wherein an upper surface of the first semiconductor substrate is in contact with the first metallization, and wherein the passive devices of the first type are positioned at the upper surface of the first semiconductor substrate.
With respect to Claim 5, Lin shows (Fig. 3a-3e) wherein the second metallization is coupled to an opposing side of the first semiconductor substrate from the first metallization.
With respect to Claim 6, Lin shows (Fig. 3a-3e) wherein the passive devices of the first type in contact with the first metallization are coupled to the active surface of the integrated circuit with the first metallization.
With respect to Claim 7, Lin shows (Fig. 3a-3e) wherein at least some of the passive devices of the second type are in contact with at least some of the second metallization.
With respect to Claim 8, Chang shows (Fig. 2D) further comprising one or more interconnects through the first semiconductor substrate, wherein at least one interconnect is coupled to both the second metallization and the active surface of the integrated circuit, and wherein the at least interconnect couples at least one passive device of the second type to the active surface of the integrated circuit.
With respect to Claim 9, Chang shows (Fig. 2D) further comprising one or more interconnects through the first semiconductor substrate, wherein at least some of the interconnects couple the first metallization to the second metallization.
With respect to Claim 10, Chang shows (Fig. 2D) wherein the first metallization directly attaches the integrated circuit to the first semiconductor substrate, and wherein the second metallization directly attaches the first semiconductor substrate to the second semiconductor substrate.
With respect to Claim 11, Lin shows (Fig. 3a-3e) wherein the active surface includes terminals to active circuitry in the integrated circuit, the device further comprising one or more pillars (118) coupled to the active surface of the integrated circuit on a periphery of the first semiconductor substrate and the second semiconductor substrate, wherein the pillars provide input/output terminals for the integrated circuit, and wherein the terminals on the active 
With respect to Claim 12, Chang shows (Fig. 2D) most aspects of the current invention including a semiconductor device, comprising:
an integrated circuit (100) comprising an active surface; 
a first metallization (120) coupled to an active surface of the integrated circuit
a first semiconductor substrate (124) attached to the integrated circuit with the first metallization
a second metallization (120) coupled to the first semiconductor substrate
a second semiconductor substrate (110) attached to the first semiconductor substrate with the second metallization, wherein the second semiconductor substrate (110) comprises a second type of passive devices (112) in the second semiconductor substrate
Chang does not explicitly show a first passive semiconductor substrate attached to the active surface of the integrated circuit with a first metallization, wherein the first passive semiconductor substrate includes passive devices of a first type, a second passive semiconductor substrate coupled to the first passive semiconductor substrate with a second metallization, wherein the second passive semiconductor substrate includes passive devices of a second type, one or more pillars coupled to the active surface of the integrated circuit on a periphery of the first passive semiconductor substrate and the second passive semiconductor substrate, wherein the pillars provide input/output terminals for the integrated circuit and 
On the other hand, Lin shows (Fig. 3a-3e) a semiconductor device, comprising an integrated circuit comprising an active surface, a first semiconductor substrate (104) comprising a first set of passive devices (see par 45 and 51) in the first semiconductor substrate, at least some of the first type of passive devices are in contact with at least some of a first metallization (106), a second semiconductor substrate (132) attached to the first semiconductor substrate with a second metallization (130a, 130f, 130g), wherein the second semiconductor substrate comprises a second type of passive devices (130b-130e) in the second semiconductor, one or more pillars (118) coupled to the active surface of the integrated circuit on a periphery of the first passive semiconductor substrate and the second passive semiconductor substrate, wherein the pillars provide input/output terminals for the integrated circuit, wherein the first type of passive devices and the second type of passive devices being different types of passive devices. Lin teaches doing so to provide the electrical characteristics needed for high frequency applications, such as resonators, high-pass filters, low-pass filters, band-pass filters, symmetric Hi-Q resonant transformers, matching networks, and tuning capacitors (par 53).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a first passive semiconductor substrate attached to the active surface of the integrated circuit with a first metallization, wherein the first passive semiconductor substrate includes passive devices of a first type, a second passive semiconductor substrate coupled to the first passive semiconductor substrate with a second metallization, wherein the second passive semiconductor substrate includes 
With respect to Claim 13, Lin shows (Fig. 3a-3e) wherein the passive devices of the first type are capacitors and the passive devices of the second type are inductors.
With respect to Claim 14, Lin shows (Fig. 3a-3e) wherein the passive devices of the first type and the passive devices of the second type are connected to the integrated circuit to provide voltage regulation for the integrated circuit (par 22).
With respect to Claim 15, Lin shows (Fig. 3a-3e) wherein the active surface includes terminals to active circuitry in the integrated circuit, wherein the pillars provide direct connections to the input/output terminals for the integrated circuit, and wherein the terminals on the active surface comprise the input/output terminals and terminals for voltage regulation connections to the integrated circuit using the passive devices of the first type and the passive devices of the second type.
With respect to Claim 16, Chang shows (Fig. 2D) further comprising a first set of interconnects through the first semiconductor substrate and a second set of interconnects through the second semiconductor substrate.
With respect to Claim 17, Lin shows (Fig. 3a-3e) wherein the passive devices of the first type are positioned at an upper surface of the first passive semiconductor substrate, and wherein the passive devices of the first type are in contact with the first metallization.
With respect to Claim 18, Lin shows (Fig. 3a-3e) wherein the passive devices of the second type are positioned at an upper surface of the second passive semiconductor substrate, and wherein the passive devices of the second type are in contact with the second metallization.
With respect to Claim 19, Lin shows (Fig. 3a-3e) wherein the pillars are coupled to the active surface of the integrated circuit on a peripheral portion of the integrated circuit, the first passive semiconductor substrate being positioned inside the peripheral portion.
With respect to Claim 20, Lin shows (Fig. 3a-3e) wherein the pillars extend a distance from the active surface of the integrated circuit that is at least a distance of the second passive semiconductor substrate from the active surface.
Response to Arguments
Applicant’s amendments filed on October 15, 2020, responding to the office action mailed 7/21/2020, have been fully considered but they are not persuasive.
Applicant’s argues (1): As stated in the Office Action, Chang does not teach or suggest at least the feature of: "wherein the passive devices of the first type and the passive devices of the second type are different types of passive devices", as recited in claim 1. The Office Action cites Lin to overcome the deficiencies in Chang. Applicant submits, however, that Lin does not overcome the deficiencies in Chang.
Examiner responds: The examiner respectfully disagrees. The present application recites “wherein the passive devices of the first type and the passive devices of the second type are different types of passive devices.” Lin shows (Fig 3E) a conductive layer 130b-130e constitute an IPD, in this case an inductor. Further, Lin teaches (Fig 3E) the inductor 130b-130e is separated from the other IPDs, i.e., MIM capacitor and resistive layer, by the thickness of encapsulant 124 and insulating layer 128 (par 51). Therefore, the passive devices (inductor) of the first type and the passive devices of the second type (capacitor) are different types of passive devices. The limitation has been properly rejected.
Applicant’s argues (2): Lin clearly does not teach or suggest at least the feature of "wherein the first semiconductor substrate comprises passive devices of a first type in the first semiconductor substrate", as recited in claim 1 above. Further, Lin clearly does not teach or suggest either "a first semiconductor substrate" or "a second semiconductor substrate" that include "passive devices of a first type" or "passive devices of a second type", respectively. As such, Lin cannot overcome the above-described deficiencies in Chang. For at least these reasons, Applicant submits that claim 12 and the claims dependent thereon are patentable over the cited art.
Examiner responds: The examiner respectfully disagrees. The present application recites “wherein the first semiconductor substrate comprises passive devices of a first type in the first semiconductor substrate."  Lin shows (Fig 3E) a conductive layer 130b-130e constitute an IPD, in this case an inductor, and is formed in a substrate 132 (par 50). Furthermore, Lin shows (Fig 3E) passive devices of a second type (MIM capacitor and resistive layer) are formed in a second substrate. Lin teaches the combination of conductive layer 108, resistive layer 110, . 
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814